IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40730
                           Summary Calendar



JAMES HOWARD HANEY, III,

                                           Petitioner-Appellant,

versus


MICHAEL A. PURDY,

                                           Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-98-CV-425
                      --------------------
                          June 13, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     James Howard Haney, III, filed a 28 U.S.C. § 2241 petition

in the district court.    The district court construed this

petition as a § 2255 motion and dismissed it, as Haney had filed

two previous § 2255 motions and had not received permission from

this court to file a successive § 2255 motion.    Haney moves this

court for a COA to appeal the district court’s dismissal of this

§ 2255 motion.    Because Haney has not made a credible showing

that the district court erred in construing his § 2241 petition


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40730
                                 -2-

as a § 2255 motion and dismissing it, we DENY his request for a

COA.    See Slack v. McDaniel, 120 S. Ct. 1595 (2000).

       The district court’s order is arguably ambiguous and could

possibly be read as simply dismissing Haney’s § 2241 petition on

the basis that his claims are not properly raised in a § 2241

petition.    To the extent that the order could be so read, this

conclusion is not erroneous.    See United States v. Cleto, 956

F.2d 83, 84 (5th Cir. 1992).    Accordingly, we alternatively

AFFIRM the judgment of the district court to the extent that

court’s order could be read as dismissing Haney’s § 2241 petition

because it does not state claims upon which § 2241 relief could

be granted.    See McGhee v. Hanberry, 604 F.2d 9, 10 (5th Cir.

1979); see also Tolliver v. Dobre, __ F.3d __ (5th Cir. May 3,

2000, No. 99-41420) 2000 WL 530326 *1.